DETAILED ACTION
This office action is in response to the application filed on 7/16/2019.  Claim(s) 1-29 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged of the provisional application 62/702,057 filed on 07/23/2018, which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-29 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.  The analysis is as follows: Step 1: Claims 1-13 and 14-29 are directed to a method and a system.Step 2A Prong 1: Claims 1 and 14 recite both a mental process.  The limitations of mapping and generating are mental processes.  Similarly, claims 4-10, and 17-22 recite additional mental processes.  Claims 2, 11-13, 15, and 23-29 recite mathematical Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In claim 14, a generic processor and computer readable medium are recited.  The processor and memory are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Similarly, claims 3 and 16 simply recite a “data store”.  
	Claim 1 recites “using the secure biometric template for computer security purposes” where “for security purposes” is merely an intended use.  The limitation “using the secure biometric template” gives no meaning integration into a practical implementation and may simply involve further manipulation of the information using a mental process or a mathematical concept.  Claim 14 recites a similar limitation.  
	Claims 3 and 16 recite storing information which is the most basic of computer functions required at some level perform any mental activity involving ephemeral information of intermediate steps.  Within the independent claims, obtaining biometric data is performed by individuals who observe other individuals.Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a memory or a desktop computer to perform the recited steps is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-29  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
  
Regarding claim(s) 1 and 14, the variable “epsilon bar” makes the claims ambiguous and therefore indefinite.  	In claims 1 and 14 the variable “epsilon bar” is introduced as “a parameter ensuring retention of biometric data accuracy while the biometric template is being generated”.  In claims 10 and 22 a formula is presented simply referring to “epsilon”, not “epsilon bar”.  This value is not given any formal definition making it unclear if it is the same as the previously introduced value or a new value.  Claims 11 and 23 given a definition for “epsilon bar” referring to the range of values between “FAR1” and “FAR2”.  
	Thus, because the claim fails to sufficiently relate the limitations to the other claim features, the claim is amenable of multiple plausible constructions, leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  
	Dependent claim(s) 2-13 and 15-29 is/are rejected for the reasons presented above with respect to rejected claim(s) 1 and 14 in view of their dependence thereon.

Examiner’s Note – In re Steele
MPEP 2143.03 Section 1 states that typically indefinite limitations must be considered.  However in cases that would require considerable speculation, the application of prior art should not be applied.  In the present case, the full understanding of the variables in the claim is germane to determining the scope of the claims and appropriately apply prior art.  As such, prior art has not been applied.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the .
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435